DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              TYVAL ASSISTED LIVING FACILITY, LLC,
                           Appellant,

                                    v.

          AGENCY FOR HEALTH CARE ADMINISTRATION,
                         Appellee.

                              No. 4D20-1886

                           [October 28, 2021]

  Appeal from the State of Florida, Agency for Health Care
Administration; L.T. Case Nos. 2019014536, 2019014994, 19-5096, 19-
6305, 2019014537, 20-0014 and 2019002790.

  John E. Terrel of Law Office of John E. Terrel, P.A., Tallahassee, for
appellant.

   Nicholas A. Merlin and Tracy Cooper George, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.